Title: To John Adams from James McHenry, 6 May 1800
From: McHenry, James
To: Adams, John



Sir
War Department 6 May 1800

Conformably to your directions, I requested, and had an interview, with Mr. Waln this morning and communicated to him, that if it would suit Mr. Whelen best, on account of his family and connections to hold an agency in the branch of the Purveyor at Philadelphia, at a salary from 1000 to 1200 Dollars per annum, in preference to the Principal office which would require the removal of his family to the City of Washington, in that case the agency would be stipulated for in his favour.
Mr Waln promised to consult Mr. Whelen, and inform me of his friends wishes—this evening or early in the morning. I shall transmit his information as soon as received by me.
I have the honour to be with perfect consideration / Sir your ob St.

James McHenry